IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 October 20, 2008
                                No. 08-30138
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

HARRIS ROBERTSON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:07-CR-108-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Harris Robertson was arrested after he agreed to smuggle various
contraband items, including a quantity of cocaine base, into the Tangipahoa
Parish Jail. Robertson pleaded guilty to possession with intent to distribute five
grams or more of cocaine base, a violation of 21 U.S.C. § 841. He was sentenced
to 51 months of imprisonment, which was within the applicable guidelines
range.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-30138

       The abuse-of-discretion standard of review applies to appellate review of
sentencing decisions. Gall v. United States, 128 S. Ct. 586, 594 (2007). A
sentence imposed within a properly calculated guidelines range is presumptively
reasonable. United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.2006); see also
Gall, 128 S. Ct. at 594.
       On appeal, Robertson argues that his sentence was unreasonable because
the district court failed to take into account the Government’s role in selecting
cocaine base as the drug to be smuggled, which he argues constituted sentencing
entrapment. We have not yet determined whether sentencing entrapment, or
the related concept of sentencing factor manipulation, is a cognizable defense to
a sentence. However, even if we were to do so, Robertson has not shown that he
was persuaded to commit a criminal offense greater than he was predisposed to
commit, or that the Government’s conduct was outrageous. See United States
v. Washington, 44 F.3d 1271, 1280 (5th Cir. 1995).
       Robertson does not contend that his sentence is otherwise procedurally or
substantively unreasonable. See Gall, 128 S. Ct. at 596-97. He likewise has not
rebutted the presumption that his sentence, which falls within a properly
calculated sentencing guidelines range, is reasonable. See Alonzo, 435 F.3d at
554.
       AFFIRMED.




                                       2